Name: 2006/346/EC: Commission Decision of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/274/EC (notified under document number C(2006) 1945) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  international trade;  means of agricultural production;  tariff policy;  agricultural policy
 Date Published: 2006-05-16; 2007-05-08

 16.5.2006 EN Official Journal of the European Union L 128/10 COMMISSION DECISION of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/274/EC (notified under document number C(2006) 1945) (Text with EEA relevance) (2006/346/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of classical swine fever have occurred in Germany. (2) In view of the trade in live pigs and certain pig products, those outbreaks are liable to endanger the herds of other Members States. (3) Germany has taken measures within the framework of Council Directive 2001/89/EC (2) on Community measures for the control of Classical Swine Fever. (4) Commission Decision 2006/274/EC of 6 April 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/254/EC (3) was adopted in order to maintain and extend the measures taken by Germany pursuant to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (4). (5) The animal health conditions and the certification requirements for trade in live pigs are laid down in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (5). (6) The animal health conditions and certification requirements for trade in porcine semen are laid down in Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (6). (7) The animal health conditions and certification requirements for trade in porcine ova and embryos are laid down in Commission Decision 95/483/EC of 9 November 1995 determining the specimen certificate for intra-Community trade in ova and embryos of swine (7). (8) Commission Decision 2002/106/EC of 1 February 2002 approving a Diagnostic Manual establishing diagnostic procedures, sampling methods and criteria for evaluation of the laboratory tests for the confirmation of classical swine fever (8) provides for risk adapted surveillance protocols. (9) Germany has additionally prohibited on 6 May 2006 until 16 May 2006 the movement of pigs with the exception of pigs for immediate slaughter from and to holdings located in part of the territory of North Rhine-Westphalia following the suspicion of classical swine fever in a farm located in North Rhine-Westphalia. (10) Based on the information provided by Germany it is appropriate to review the protective measures relating to classical swine fever in Germany in particular for the territory of North Rhine-Westphalia. (11) It is also appropriate to lift the measures for the territory of Germany outside North Rhine-Westphalia. Germany should for intra-community trade of pigs however certify that the holding of origin did not receive pigs since 15 January 2006 from a holding located in North Rhine-Westphalia. (12) Council Decision 90/424/EEC on expenditure in the veterinary field (9) establishes in Article 3(4) that the Commission may lay down any measures which the Member State concerned must take in order to ensure the success of the action; it appears appropriate that all pig holdings in the protection zone of a confirmed outbreak in the municipality of Borken in North Rhine Westphalia should be preventively depopulated. (13) Decision 2006/274/EC should be repealed. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Germany shall ensure that: 1. No pigs are dispatched from the areas listed in Annex I to other Member States and to third countries. 2. No pigs are dispatched to other Member States and to third countries from holdings of its territory outside the areas listed in Annex I that have received pigs since 15 January 2006 from a holding located in North Rhine-Westphalia. Article 2 1. Germany shall ensure that: (a) without prejudice to the measures provided for in Directive 2001/89/EC, and in particular Articles 9, 10 and 11 thereof: (i) no pigs are transported from and to holdings within the areas listed in Annex I(A); (ii) transport of slaughter pigs coming from holdings situated outside the areas listed in Annex I(A) to slaughterhouses located within those areas and transit of pigs through those areas is only allowed:  via major roads or railways, and  in accordance with the detailed instructions provided for by the competent authority to prevent the pigs in question coming into direct or indirect contact with other pigs during transport. (b) no pigs are dispatched from the areas listed in Annex I(B) to other areas within Germany, except for direct transport of: (i) slaughter pigs to a slaughterhouse for immediate slaughter, provided that the pigs originate from one single holding; (ii) breeding and production pigs to a holding, provided that the pigs have been resident for at least 30 days, or since birth if less than 30 days of age, on a single holding:  which has not received live pigs during the 30-day period immediately prior to the date of dispatch of the pigs; and  on which the clinical examination carried out in accordance with Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results. 2. By way of derogation from paragraph 1(a) the competent authority may authorise the transport of pigs from a holding situated within the areas listed in Annex I(A) but outside a protection or surveillance zone: (a) directly to a slaughterhouse situated within those areas, or in exceptional cases, to designated slaughterhouses in Germany located outside those areas, for immediate slaughter, provided that the pigs are dispatched from a holding on which the clinical examination carried out in accordance with Chapter IV(D)(3) of the Annex to Decision 2002/106/EC have been completed with negative results. (b) not earlier than 16 May 2006 to a holding situated within those areas, provided that the pigs have been resident for at least 45 days, or since birth if less than 45 days of age, on a single holding which: (i) has not received live pigs during the 45-day period immediately prior to the date of dispatch of the pigs; (ii) on which the clinical examination carried out in accordance with Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results. 3. By way derogation from paragraph 1(a) the competent authority may authorise the direct transport of pigs from a holding situated within a surveillance zone to a designated holding in which no pigs are present and which is situated within the same surveillance zone, provided that:  this movement takes place in accordance with the conditions laid down in Article 11, paragraphs (1) point (f) and (2) Directive 2001/89/EC;  the examinations provided for in Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results on the holding from which the pigs are dispatched. The German authorities shall record the above movements and inform immediately the Commission thereof in the Standing Committee on the Food Chain and Animal Health. Article 3 Germany shall ensure that no consignments of the following commodities are dispatched to other member States and to third countries: (a) porcine semen, unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Directive 90/429/EEC and situated outside the areas listed in Annex I(A); (b) ova and embryos of swine, unless the ova and embryos originate from swine kept at a holding situated outside the areas listed in Annex I(A). Article 4 Germany shall ensure that the health certificate provided for in: (a) Directive 64/432/EEC accompanying pigs dispatched from Germany must be completed by the following: Animals in accordance with Commission Decision 2006/346/EC of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany. (b) Directive 90/429/EEC accompanying semen from boars dispatched from Germany must be completed by the following: Semen in accordance with Commission Decision 2006/346/EC of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany. (c) Decision 95/483/EC accompanying ova and embryos of swine dispatched from Germany must be completed by the following: Ova/Embryos (delete as appropriate) in accordance with Commission Decision 2006/346/EC of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany. Article 5 1. Within the areas listed in Annex I(A): (a) at least one risk based zone is defined by the competent authorities; (b) at least the services provided by persons in direct contact with pigs or requiring entering the housing areas for pigs and the use of vehicles for transport of feed, manure or dead animals to and from pig holdings situated in the areas listed in Annex I(A) are limited to that or those defined zones and are not shared with other parts of the Community unless after thorough cleansing and disinfection of the vehicles, equipment and any other fomite and a minimum absence of any contact to pigs or pig holdings of at least tree days; contacts in connection with transport carried out pursuant to Article 2(2)(a) shall be deemed to have taken place within that defined zone or those defined zones. 2. Without prejudice to the measures already taken in the framework of Directive 2001/89/EC, Germany shall as soon as possible preventively depopulate all pig holdings situated in the protection zone of a confirmed outbreak in the municipality of Borken in North Rhine Westphalia. The precautionary measures referred to in the first subparagraph shall be taken without prejudice to Council Decision 90/424/EEC on expenditure in the veterinary field. 3. In the areas listed in Annex I(A) surveillance measures are carried out in accordance with the principles set out in Annex II. 4. Preventive disease control measures are applied as necessary, in accordance with Article 4(3)(a) of Council Directive 2001/89/EC. 5. An appropriate information campaign is addressed to pig farmers. Article 6 Member States shall ensure that: 1. vehicles which have been used for the transport of pigs in areas listed in Annex I(A) or have entered a holding where pigs are kept in areas listed in Annex I(A) are cleaned and disinfected twice after each operation; 2. the transporters furnish proof to the competent authority of such disinfection. Article 7 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 8 This Decision shall apply until 30 June 2006. Article 9 Decision 2006/274/EC is repealed. Article 10 This Decision is addressed to the Member States. Done at Brussels, 15 May 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (3) OJ L 99, 7.4.2006, p. 36. Decision as last amended by Decision 2006/328/EC (OJ L 120, 5.5.2006, p. 25). (4) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (5) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (6) OJ L 224, 18.8.1990, p. 62. Directive as last amended by Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (7) OJ L 275, 18.11.1995, p. 30. (8) OJ L 39, 9.2.2002, p. 71. (9) OJ L 224, 18.8.1990, p. 19; Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). ANNEX I Areas in Germany referred to in Articles 1, 2, 3, 5 and 6: A. In North Rhine-Westfalia: the territory of the Regierungsbezirke Arnsberg, DÃ ¼sseldorf and MÃ ¼nster. B. In North Rhine-Westfalia: the territory of the Regierungsbezirke Detmold and KÃ ¶ln. ANNEX II In accordance with Article 5(3), Germany shall ensure that in the areas listed in Annex I(A) the following surveillance measures are implemented: (a) any case of a contagious disease in pig holdings for which a treatment with antibiotic or other antibacterial drugs is indicated, shall be reported to the competent veterinary authorities without delay and before treatment is commenced, (b) in the pig holdings referred to in (a), the clinical examinations and sampling procedures laid down in Chapter IV (A) of the Annex to Commission Decision 2002/106/EC are carried out by a veterinarian without delay.